In an action, inter alia, to declare Supervisory Policy G-6 of the New York State Banking Board invalid and unconstitutional, plaintiff appeals from an order of the Supreme Court, Nassau County, dated August 11, 1980, which, inter alia, denied its motion for summary judgment and granted defendants’ cross motions for summary judgment. Appeal dismissed as academic, without costs or disbursements. Defendant Sunnyside Savings and Loan Association obtained a Federal charter on February 26, 1981, during the pendency of this proceeding, which included the branch contested in this action. Hopkins, J. P., Titone, Lazer and Cohalan, JJ., concur.